 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ALLSTATE INDEMNITY COMPANY, et
     al.,
 9                                                          Case No. C20-1629-RSM-MLP
                                Plaintiffs,
10                                                          ORDER TO SHOW CAUSE
            v.
11
     PENNY ARNESON, et al.,
12
                                Defendants.
13

14
            On March 25, 2021, Plaintiff Allstate Indemnity Company and Allstate Property and
15
     Casualty Insurance Company (“Plaintiffs”) submitted a Notice of Settlement and Mootness
16
     (“Notice”) with this Court. (Dkt. # 28.) Plaintiffs requested thirty days to allow for finalization of
17
     the settlement documents. (Id. at 1.) At that time, the Court terminated all pending motions and
18
     deadlines and requested the parties file a stipulation and a proposed order of dismissal within 30
19
     days. (See id.) To date, neither party has filed a stipulation and proposed order of dismissal, with
20
     the Court.
21
            Accordingly, the parties are ORDERED to submit a stipulation and proposed order of
22
     dismissal, or otherwise update this Court on the status of settlement negotiations, on or before
23




     ORDER TO SHOW CAUSE - 1
 1   June 9, 2021. The Clerk is directed to send copies of this Order to the parties and to the

 2   Honorable Ricardo S. Martinez.

 3          Dated this 2nd day of June, 2021.

 4

 5
                                                          A
 6                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 2
